Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,7,10,11,12,16,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maes (US 2015/0304175 A1) in view of Govindaraju (US 2015/0378703 A1).

As per claim 1, Maes teaches A system, comprising:
 a memory that stores computer executable components; (Maes [0053] The example methods of FIG. 4 can be implemented as machine-readable instructions that can be stored in a nontransitory computer readable medium, such as can be computer program product or other form of memory storage. The computer readable instructions corresponding to the method of FIG. 4 can also be accessed from memory and be executed by a processor).
a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: 
a blueprint component that determines a plurality of abstract resource types for an abstract blueprint associated with a computing platform, wherein the a plurality of abstract resource types are indicative of information associated with one or more computing resources for the computing platform; (Maes Fig 4 and     [0007] An  infrastructure blueprint can be similarly specified to characterize infrastructure resources in the cloud in a manner that is segregated from the given application.  Each of the blueprints can include metadata that describes capabilities and requirements of the given application and the infrastructure. [0021]  A resource template in the infrastructure blueprint 130 could specify all the resources available to operate the given application in the cloud 140 over the course of its lifecycle. [0022] Provisioning of the application and infrastructure can be achieved by selecting the different blueprints (service and application) and combining them into the aggregate blueprint 160 with the application blueprint 120 configured to use the provisioned infrastructure resource instances specified by the infrastructure blueprint. [0027] Infrastructure capabilities of the cloud 140 can be determined via resource offerings and metadata associated with 
a blueprint transformation component that transforms the a plurality of abstract resource types for the abstract blueprint into one or more executable resources for an executable blueprint that is executable by an orchestration engine, wherein the one or more executable resources are translated into hardware and software requirements for the computing platform.
However, Govindaraju teaches a blueprint transformation component that transforms the a plurality of abstract resource types for the abstract blueprint into one or more executable resources for an executable blueprint that is executable by an orchestration engine, wherein the one or more executable resources are translated into hardware and software requirements for the computing platform. (Govindaraju  [0028] Although services are represented at an abstract level by example service templates 110 to provide flexibility in later selecting particular services for corresponding nodes of the example application blueprint 108 at runtime, the service templates 110 expose configuration properties 111 that include dependency properties and common attributes. And (0030] Blueprints, such as the example application blueprint 108, define the structure of an application, enable the use of standardized application infrastructure components, and sp installation dependencies (e.g. dependencies between different nodes of an application) and default configurations.  Blueprints define the topology for deployment in an infrastructure-agnostic manner to be portable across different cloud computing environments.  The application blueprint 108 of the illustrates example may be assembled out of items from a catalog not shown), which is a listing of available virtual computing resources (e.g., virtual machines (VMs), networking, storage, etc.) and Fig 9 Runtime Phase (Block 904) 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Govindaraju with the system of Maes to transform a blueprint. One having ordinary skill in the art would have been motivated to use Govindaraju into the system of Maes for the purpose of developing blueprints that can be flexibly configured once (e.g., one initial configuration) without fixedly binding the blueprint to particular services so that the blueprint can subsequently be used numerous times to deploy different instances application bayed on services selected at runtime (Govindaraju paragraph 16)

As per claim 2, Maes teaches the executable blueprint is indicative of a machine-readable representation of the one or more executable resources. (Maes [0053] The example methods of FIG. 4 can be implemented as machine-readable instructions that can be stored in a nontransitory computer readable medium, such as can be computer program product or other form of memory storage. The computer readable instructions corresponding to the method of FIG. 4 can also be accessed from memory and be executed by a processor).

As per claim 3, Govindaraju teaches the blueprint transformation component generates mapping data indicative of a mapping of the a plurality of abstract resource types to the one or more executable resources, and wherein the blueprint transformation component generates the executable blueprint based on the mapping data (Govindaraju [claim 1] The service template being mapped to a plurality of services that are selectable during a runtime phase to implement the node in the cloud environment;  and during the runtime phase: binding a first one of the services to the node of the application blueprint based on the first one of the services being mapped to the service template and being selected during the runtime phase;  and generating an application deployment profile based on the binding of the first one of the services to the node).

As per claim 7, Govindaraju teaches the one or more executable resources comprises executable data for at least one of a virtual machine computing environment, a database computing environment, a backup service computing environment, and an operating system monitoring environment. (Govindaraju [0022] In some examples disclosed herein, the application is deployed in a cloud environment based on configuring a virtual machine to host the application using configuration properties associated with the service template.).

As to claims 10 and 16, they are rejected based on the same reason as claim 1.
.

Claims 4,5,8,9,13,14,15,19 and 20 and are rejected under 35 U.S.C. 103 as being unpatentable over Maes (US 2015/0304175 A1) in view of Govindaraju (US 2015/0378703 A1) in further view of Govindaraju2 (US 2019/0229983 A1).

As per claim 4, Maes and Govindaraju do not teach the blueprint transformation component generates the mapping data based on a set of transformation criteria.
However, Govindaraju2 teaches the blueprint transformation component generates the mapping data based on a set of transformation criteria. (Govindaraju2 Fig 26 and [0091] FIG. 26 provides a control-flow diagram for the mapping component of a provisioning engine (2502 in FIG. 25).  In step 2602, the provisioning engine receives an application blueprint.  In step 2604, the provisioning engine processes the application blueprint to extract the specifications, constraints, and dependencies associated with the computational resources needed to install and launch the application…As a result, in the described implementation, the provisioning engine considers the possible mappings of application-blueprint-specified resources to available candidate resources.  In step 2614, the provisioning engine checks to determine whether or not the dependencies, specifications, and constraints provided by the application blueprint are satisfied for a currently considered combination of the m and n available-resource-to-blueprint-specified-resource mappings.  When the 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Govindaraju2 with the system of Maes and Govindaraju to generate mapping data. One having ordinary skill in the art would have been motivated to use Govindaraju2 into the system of Maes and Govindaraju for the purpose of provisioning, installing, and configuring applications across cloud-computing providers (Govindaraju2 paragraph 01).

As per claim 5, Maes and Govindaraju do not teach the blueprint transformation component generates the mapping data based on at least one of service level agreement data, software data, deployment environment data, cost data, security data, response time data, dependency data, deadline data, user data, historical data, performance data, risk level data, and estimated benefit data.
However, Govindaraju2 teaches the blueprint transformation component generates the mapping data based on at least one of service level agreement data, software data, deployment environment data, cost data, security data, response time data, dependency data, deadline data, user data, historical data, performance data, risk level data, and estimated benefit data. (Govindaraju2 Fig 26 and [0091] FIG. 26 provides a control-flow diagram for the mapping component of a provisioning engine (2502 in FIG. 25).  In step 2602, the provisioning engine receives an application blueprint.  In step 2604, the provisioning engine processes the application blueprint to extract the specifications, constraints, and dependencies associated with the computational resources needed to install and launch the application…As a result, in the described implementation, the provisioning engine considers the possible mappings of application-blueprint-specified resources to available candidate resources.  In step 2614, the provisioning engine checks to determine whether or not the dependencies, specifications, and constraints provided by the application blueprint are satisfied for a currently considered combination of the m and n available-resource-to-blueprint-specified-resource mappings.  When the dependencies, specifications, and constraints are satisfied, as determined in step 2615, the provisioning engine requests a set of candidate network solutions for the currently considered m.times.n mapping.  A network solution includes network resources specified in the application blueprint as well as any additional network resources needed to interconnect computational resources distributed across multiple cloud-computing facilities.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Govindaraju2 with the system of Maes and Govindaraju to generate mapping data. One having ordinary skill in the art would have been motivated to use Govindaraju2 into the system of Maes and Govindaraju for 

           As per claim 8, Maes and Govindaraju do not teach the blueprint component generates a plurality of abstract resource types for a hybrid cloud-based computing platform, a public cloud-based computing platform, or a private cloud-based computing platform.
          However, Govindaraju2 teaches the blueprint component generates a plurality of abstract resource types for a hybrid cloud-based computing platform, a public cloud-based computing platform, or a private cloud-based computing platform. (Govindaraju2 [0036] FIG. 3 illustrates cloud computing.  In the recently developed cloud-computing paradigm, computing cycles and data-storage facilities are provided to organizations and individuals by cloud-computing providers.  In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers.  In FIG. 3, a system administrator for an organization, using a PC 302, accesses the organization's private cloud 304 through a local network 306 and private-cloud interface 308 and also accesses, through the Internet 310, a public cloud 312 through a public-cloud services interface 314.  The administrator can, in either the case of the private cloud 304 or public cloud 312, configure virtual computer systems and even entire virtual data centers and launch execution of application programs on the virtual computer systems and virtual data centers in order to carry out any of many different types of computational tasks.  As one example, a small organization may 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Govindaraju2 with the system of Maes  

As per claim 9, Maes and Govindaraju do not teach the blueprint transformation component transforms a plurality of abstract resource types for the abstract blueprint into one or more executable resources for the executable blueprint to facilitate improved performance for the computing platform.
However, Govindaraju2 teaches the blueprint transformation component transforms a plurality of abstract resource types for the abstract blueprint into one or more executable resources for the executable blueprint to facilitate improved performance for the computing platform. (Govindaraju2 [0036] FIG. 3 illustrates cloud computing.  In the recently developed cloud-computing paradigm, computing cycles and data-storage facilities are provided to organizations and individuals by cloud-computing providers.  In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers.  In FIG. 3, a system administrator for an organization, using a PC 302, accesses the organization's private cloud 304 through a local network 306 and private-cloud interface 308 and also accesses, through the Internet 310, a public cloud 312 through a public-cloud services interface 314.  The administrator can, in either the case of the private cloud 304 or public cloud 312, configure virtual computer systems and even entire virtual data 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Govindaraju2 with the system of Maes and Govindaraju to facilitate improved performance for the computing platform. One having ordinary skill in the art would have been motivated to use Govindaraju2 into the system of Maes and Govindaraju for the purpose of provisioning, installing, and configuring applications across cloud-computing providers (Govindaraju2 paragraph 01).

As to claims 13 and 19, they are rejected based on the same reason as claim 4.
As to claims 14 and 20, they are rejected based on the same reason as claim 5.
As to claim 15, it is rejected based on the same reason as claim 9.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maes (US 2015/0304175 A1) in view of Govindaraju (US 2015/0378703 A1) in further view of Hassine (US 2014/0380308 A1)

As per claim 6, Maes and Govindaraju do not teach the a plurality of abstract resource types comprises at least two of virtual machine data, database data, backup as a service data, and operating system monitoring data.
However, Hassine teaches the a plurality of abstract resource types comprises at least two of virtual machine data, database data, backup as a service data, and operating system monitoring data. (Hassine [0049] The example 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Hassine with the system of Maes and Govindaraju to transform a blueprint. One having ordinary skill in the art would have been motivated to use Hassine into the system of Maes and Govindaraju for the purpose of configuring for automation with cloud computing platforms that dynamically provision virtual computing resources (paragraph 03). 
Response to Arguments
Applicant's arguments filed on 03/02/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 and 10 and 16 have been considered but are moot because the arguments do not apply because of the introduction of new art by Govindaraju.
“Resources within blueprints can be of similar types and define same properties. For example, MySQL, IBM DB2, MongoDB, MariaDB, etc. are all different types of databases that define the same properties (e.g. tables, sizes, schemas, etc.). These components are interchangeable, however, using a prior art architecture such as with Hassine, one needs to author separate blueprints for each of the different options”     (page 6).
Eventhough, these concerns are addressed in the prior art of Govindaraju (Govindaraju [0016] blueprint can be flexibly configured once (e.g., one initial configuration) without fixedly binding the blueprint to particular services so that the blueprint can subsequently be used numerous times to deploy different instances application bayed on services selected at run-time for the same blueprint. In examples disclosed herein, such flexibility to enable selecting different services for different applications that are deployed based on the same blueprint is achieved by binding service templates to nodes that define an application.), the examiner sees nothing in the claim language that captures this “flexibility”. This may be the spirit and aim of the application but where is this captured in the claim language?.
The examiner sees the merits of this invention and suggests including the learning component (Fig 2 Block 202) in the independent claims. That may be combined with transformation criteria (claim 4) to advance the prosecution of the case.
                                       Conclusion

US 20140237550 A1 – discloses a computing environment having a model-driven, service-oriented architecture for creating collaborative threads to manage workloads, wherein the management threads may converge information for managing identities and access credentials, enforcing policies, providing compliance assurances, managing provisioned and requested services, and managing physical and virtual infrastructure resources. 
US 10355922 B1 – discloses an automated computing architecture configuration service for creating, updating, or otherwise providing computing architecture templates.  The automated computing architecture configuration service examines a set of computing specifications to correlate possible computing architecture configurations with the specifications, based on benchmarked performance results for existing computer architecture instances or possible instances.  The correlation may subsequently be utilized to provide the computing architecture templates or a service proposal based on one or more computing architecture templates.

US 20160162312 A1 – discloses a method for configuring and maintaining external monitoring of one or more instances of a virtual machine within a virtualized computing environment.  The method includes a computer processor monitoring a hypervisor.  The method further includes a computer processor identifying a first list, wherein the first list is comprised of one or more monitoring templates respectively associated with one or more virtual machine types, and maintaining a second list 
US 20150378703 A1 – discloses configuring an application blueprint involve, during a design phase, binding a service template to a node of the application blueprint.  The application blueprint defines an application to be deployed in a cloud environment.  The service template is mapped to a plurality of services that are selectable during a runtime phase to implement the node in the cloud environment.  During the runtime phase, a first one of the services is bound to the node of the application blueprint based on the first one of the services being mapped to the service template and being selected during the runtime phase.  An application deployment profile is generated based on the binding of the first one of the services to the node.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196